Holmes, Judge,
delivered the opinion of the court.
The claim in this case was for a lien on the boat for labor done by a person not employed on board.of the boat, in lading and discharging freight, as for a debt contracted (as alleged) in getting out, furnishing and equipping the boat, under the second clause of the act concerning Boats and Vessels. The case comes within the decision in Gibbons v. St. Bt. Fanny Barker, decided at this term. The statute gives no lien in such a case.
Judgment affirmed.
The other judges concur.